Citation Nr: 1609342	
Decision Date: 03/08/16    Archive Date: 03/15/16	

DOCKET NO.  16-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE
 
Entitlement to large scale home modifications as part of an Independent Living Plan [Home Improvements and Structural Alterations (HISA) grant].
 
(The issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for dermatitis of the face; issues of entitlement to service connection for an eating disorder, porphyria cutanea tarda, facial and eye shell fragment wound residuals, cancer of the face and chest; entitlement to increased evaluations for posttraumatic stress disorder and a right buttock shell fragment wound scar; certificates of eligibility for financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and the acquisition of specially adapted housing and/or special home adaptations are the subjects of a separate decision.)
 
 

REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
WITNESSES AT HEARING ON APPEAL
 
The Appellant and his daughter
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from June 1966 to June 1968.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 
REMAND
 
The Veteran seeks entitlement to large scale home modifications as part of his Independent Living Plan, which is to say, an HISA grant.  In that regard, the representative notes that VA may furnish medical services determined to be needed to any veteran for a service-connected disability.  Needed medical services include home health services found to be necessary or appropriate for the effective and economical treatment of the veteran.  Improvements in structural alterations up to certain listed amounts may be furnished as part of home health services only as necessary to ensure the continuation of treatment for a Veteran's disability, or to provide access to the home or to essential lavatory and sanitary facilities.  Improvements in structural alterations simply for personal comfort, or that make living outside a hospital more acceptable, may not be furnished.  See 38 U.S.C.A. §§ 1710(a), 1717(a)(1), 1717(a)(2) (West 2014).  See also VAOPGCPREC 32-91 (1991).
 
According to the representative, examples of allowable HISA benefits include those for allowing entrance to or exit from the Veteran's residence, those for use of essential lavatory and sanitary facilities, those for allowing accessibility to kitchen or bathroom sinks or counters, those for improving entrances paths or driveways in the immediate area of the home to facilitate access by the claimant, and those for improving plumbing or electrical systems made necessary by installation of dialysis equipment.  See Veterans Health Administration Handbook Section 1173.14 (April 2013).  The determination of what is necessary and what is not necessary to ensure the continuation of treatment is a question of medical fact.  See VAOPGCPREC 32-91 (1991).  Such a decision "at least in part, requires the exercise of medical judgment, e.g., whether the services are needed to assure continuation of effective and economical treatment for the Veteran's disability."  VAOPGCPREC 06-01 (2001).
 
The representative argues that, as with the Veteran's pending home adaptation claims which are the subject of a separate decision, current evidence indicates that the appellant's disabilities might have worsened since the time of the initial 2012 denial of benefits.  Accordingly, as the Veteran's claim relies on "questions of medical fact," it is argued that this appeal be remanded in order that the necessary development be undertaken to determine whether, at this point in time, the Veteran's disabilities merit the HISA modifications requested.
 
Accordingly, in light of the pending claims that are addressed in a separate decision, and the aforementioned facts and argument this case is REMANDED to the AOJ for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2014 should be obtained and incorporated in the Vocational Rehabilitation File.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Following the completion of the foregoing, and the development ordered in a separate decision under docket number 12-29 300, the Veteran should be afforded any VA examinations deemed necessary for a proper determination of his entitlement to large scale home modifications as part of his Independent Living Plan (HISA) grant.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
To the extent any opinion is offered, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's Vocational Rehabilitation File.  In addition, the examiners must specify in their reports that the Vocational Rehabilitation File, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  
 
3.  The AOJ should then review any and all reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in the Vocational Rehabilitation File, as well as the Virtual VA and the Veterans Benefits Management System electronic records, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.
 
4.  The AOJ should then readjudicate the Veteran's claim for large scale home modifications as part of his Independent Living Plan (HISA) grant. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim since March 2014.  An appropriate period of time should be allowed for response.   
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



